Hill, J.
The bill of exceptions in the instant ease recites the fact that the motion for new trial was overruled on May 27, 1928. It also recites: “Now comes the defendants within the time provided by law, within thirty days from the date of the order complained of, and presents this their bill of exceptions,” etc. The certificate of the trial judge certifying the bill of exceptions is dated June 26, 1928, and the record shows that the order of the trial judge overruling the motion for new trial is dated May 26, 1928. The case was tried at Franklin in Heard County, and the order overruling the motion fox new trial is dated at Buchanan, Georgia, May 26, 1928. It is therefore apparent that the order was signed at chambers, and that the certificate of the judge to the bill of exceptions was signed thirty-one days after the date of the order overruling the motion for new trial. In these circumstances the motion to dismiss the bill of exceptions must be sustained, and the writ of error is therefore dismissed. Civil Code (1910), § 6152; In re Ross, 95 Ga. 569 (20 S. E. 268); Dill v. Taylor, 160 Ga. 234 (127 S. E. 737); Jones v. State, 146 Ga. 8 (90 S. E. 280); Crawford v. Goodwin, 128 Ga. 134 (57 S. E. 240); Miller v. Butler, 137 Ga. 119 (72 S. E. 918); Mertins v. Pritchard, 135 Ga. 643 (70 S. E. 328); Harrison v. Lyerly Ginneries &c. Co., 155 Ga. 695 (117 S. E. 818).

Writ of error dismissed.


All the Justices concur.